Citation Nr: 0948443	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition. 

2.  Entitlement to service connection for a right knee 
condition. 

3.  Entitlement to service connection for a chipped bone of 
the right big toe. 

4.  Entitlement to service connection for right carpal tunnel 
syndrome/neuropathy (also claimed as a right arm condition). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1989 to 
October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for a low 
back condition, a right knee condition, a chipped bone of the 
right big toe, and right carpal tunnel 
syndrome/neuropathy(also claimed as a right arm condition). 

The issues of entitlement to service connection for a right 
knee condition and right carpal tunnel syndrome/neuropathy 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between any current low back disability and active 
service.

2.  Arthritis was not shown in service or for many years 
thereafter, and there is no competent medical evidence of 
record of a nexus between any current right big toe 
disability and active service.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A right big toe disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a November 2004 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the report of a VA examination, VA 
treatment reports, private treatment reports, statements from 
two of the Veteran's aunts, and written statements from the 
Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting evidence and argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
low back condition and a chipped bone of the right big toe, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

I.  Entitlement to service connection for a low back 
condition. 

The Veteran contends that she is entitled to service 
connection for a low back condition.  

Service treatment records indicate that the Veteran's spine 
and musculoskeletal systems were evaluated as normal during 
the November 1988 entrance examination.  In June 1993, the 
Veteran sought treatment for a "lower back strain" which 
had occurred two days prior.  The Veteran reported no 
significant history of back problems.  She said that she had 
pain across the back, at and below the belt line.  She said 
that standing and bending over made the pain worse.  Upon 
examination, the flexion of the back was limited and there 
was mild tenderness.  Neither knots nor spasm were felt.  The 
assessment was lower back muscle spasm.  In November 1993, 
the Veteran reported a recurrence of an intermittent ache 
with regards to lower back pain.  After a physical 
examination, the impression was mild lumbar strain.  In 
November 1993 the Veteran was referred to physical therapy 
for formal instruction on an exercise program, and in the 
request it was noted that the Veteran complained of having 
lower back pain for three weeks, with an unknown etiology.  
The service treatment records reveal that the Veteran went to 
physical therapy 
for low back pain twice in November 1993.  In August 1995, 
the spine and musculoskeletal systems were evaluated as 
normal.  During the June 1996 separation examination, the 
Veteran reported a history of recurrent back pain, but upon 
examination, the spine and musculoskeletal systems were 
evaluated as normal.  

Private treatment records dating from January 2002 through 
January 2004 show that a physical examination in April 2002 
revealed no complaints.  The Veteran sought treatment in 
August 2002 for some pain in the mid thoracic region.  She 
reported that she had been moving furniture around the house.  
Upon examination, the upper thoracic region of the back had 
some paraspinal muscle spasm, but otherwise there was full 
range of motion and the area was nontender to palpation.  The 
assessment was thoracic strain.  In January 2004, the Veteran 
again sought treatment for recurrent back pain.  She reported 
that she experienced intermittent aches across the lower back 
bilaterally.  She said it was similar to the back pain she 
had experienced in the past.  Upon examination, the back had 
full range of motion and there was no tenderness over the 
spinous processes.  There was mild diffuse pain over the 
paralumbar musculature bilaterally.  The assessment was of a 
mild, recurring lumbar strain.  

A VA treatment report from November 2004 noted no complaints 
of back pain when she was being seen for other orthopedic 
complaints.  VA treatment records from January 2005 indicate 
that the Veteran reported being in a motor vehicle accident 
three days prior.  She said that she had been a restrained 
driver during a low speed collision.  Since the accident, she 
had noted low back pain.  She denied numbness, tingling, 
paralysis, and weakness.  The assessment was "suspect lumbar 
strain secondary to [motor vehicle accident], no fractures 
noted, no neurologic deficits." A May 2005 VA treatment 
record discloses that the Veteran was status post motor 
vehicle accident in January 2005, with resolved back pain.  
Subsequent VA treatment records included chronic low back 
pain on the Veteran's problem list. 

The Veteran submitted statements from two aunts who each 
asserted that the Veteran was very active and in excellent 
health prior to active service.  They said that since her 
discharge from active service in 1996, the Veteran has 
constantly complained of problems dealing with her back.

The Veteran was provided a VA examination in December 2007 
during which the claims file was available and reviewed.  She 
reported a history of pain in the low back during active 
service, but did not recall what treatment she received.  She 
said that in 2004 or 2005 she was hit on the driver's side 
and she had some back soreness.  She reported being treated 
periodically thereafter, but it did not change much.  She 
also said she had received physical therapy during active 
service.  
X-rays of the spine were interpreted as negative.  After a 
physical examination, the diagnosis was lumbar strain.  The 
examining physician rendered an opinion that the Veteran's 
chronic low back condition was less likely as not first 
manifested by the complaints of low back pain in the service.  
The examiner's rationale was that were a few notes from 1993 
in the service that mentioned low back pain but no further 
complaints in service.  The examiner noted that back 
complaints in 2005 started after a motor vehicle accident, 
and subsequently resolved.  She further noted that treatment 
reports from 2006 indicated some low back pain after the 
motor vehicle accident.  Therefore, the examiner concluded, 
there was no chronic back diagnosis from the military service 
records to the present.  

The Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for a low 
back condition.  The in-service low back injury resolved 
during active service and during the June 1996 separation 
examination, the spine and musculoskeletal systems were 
evaluated as normal.  

There is no competent medical opinion in the record of a 
nexus between the Veteran's current lumbar strain and active 
service.  Although she is competent to state her symptoms and 
her family members are competent to state what they have 
witnessed, they are not, as a laypersons, qualified to render 
a medical diagnosis or an opinion concerning the relationship 
of any current orthopedic disability to service, as the 
disability at issue requires medical expertise to diagnose 
and evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir. 2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  The only 
competent medical opinion of record with regards to the 
relationship of the Veteran's low back condition to service 
is the opinion of the December 2007 VA examiner, who found 
that the current low back condition was less likely as not 
first manifested by the complaints of low back pain in the 
service.  There is no medical opinion in the record to the 
contrary.  

While the Veteran contends that her current low back problems 
have continued since her documented in-service low back 
strain, a medical opinion is still required to link her 
claimed continuity of symptomatology with the current 
disorder.  See Clyburn v. West, 12 Vet. App. 296, 301-302 
(1999) (medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent); see 
also Barr, supra.  As noted above, the only competent opinion 
of record fails to establish a link between her current 
condition and the complaints in service.

In summary, in the absence of competent medical evidence 
linking the current condition with service, the preponderance 
of the competent evidence is against the claim, and service 
connection is not warranted for a low back condition. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

II.  Entitlement to service connection for a chipped bone of 
the right big toe. 

The Veteran also claims that she is entitled to service 
connection for a chipped bone of the right big toe.  

Service treatment records reveal that the feet were evaluated 
as normal during the November 1988 entrance examination.  In 
June 1991, the Veteran sought treatment with complaints of 
right large toe pain which she reported having experienced 
for 2 months after a soccer injury in which she kicked 
another player.  The pain was in the distal first metatarsal 
and was worse with walking and pressure.  Upon examination, 
the toe was asymptomatic, nontender, and had no deformity.  
The assessment was contusion right foot, first toe.  The 
Veteran denied a history of foot trouble in October 1991.  In 
August 1992 the Veteran again complained of pain on the top 
of her right foot since the trauma of June 1991.  The 
examiner said that there was full range of motion, good 
strength, and X-rays were interpreted as negative.  The 
assessment was post traumatic bone injury.  In December 1992, 
the Veteran was seen for a follow up for foot pain on the top 
of the right foot.  X-rays were reported to be negative.  
Upon examination, there was pain at the great toe 
metatarsophalangeal joint.  The assessment was post traumatic 
injury.  The Veteran was seen by the podiatry clinic in 
January 1993.  The examiner reviewed X-rays and noted a 
slight boney enlargement on the first metatarsal head.  The 
assessment was first metatarsophalangeal capsulitis on the 
right.  In August 1995, the Veteran reported that her right 
big toe had a chipped bone due to any injury in 1991, but 
upon physical examination, the feet were evaluated as normal.  
During the June 1996 separation examination, the Veteran 
reported having a chipped bone in her right big toe, but upon 
physical examination, the feet were again evaluated as 
normal.  

VA treatment records from May 2005 indicate that the Veteran 
complained of chronic right foot pain.  It was noted to be 
likely osteochondroma. In February 2006, the Veteran 
complained that the big toe on her right foot was painful.  
She said it was a chronic problem.  She reported that in the 
military she was told she had a chipped bone in her foot and 
she has had chronic pain ever since.  It was noted that she 
had no identifiable trauma to the foot.  She was very 
physically active in the military and used to kickbox, which, 
according to the examiner, may explain her multiple 
orthopedic issues.  The assessment was that any right ankle 
and foot pain likely represent wear, tear and overuse 
injuries from military service and kickboxing.  In July 2006, 
the Veteran reported that in the military she was told she 
had a chipped bone in her foot and the examiner reported that 
a recent X-ray of the foot showed a small osteochondroma in 
that area.  The examiner noted that in the past, the Veteran 
was very physically active and used to kickbox.  In August 
2006, the Veteran again complained of right great toe pain 
and reported a history of striking an opponent in the shin 
accidentally while playing soccer.   

The Veteran submitted statements from two aunts who each 
asserted that the Veteran was very active and in excellent 
health prior to active service.  They said that since her 
discharge from active service in 1996, the Veteran has 
constantly complained of problems dealing with her foot.

The Veteran was afforded a VA examination in December 2007, 
during which the claims file was reviewed entirely.  The 
Veteran reported that in 1990 or 1991, while playing soccer 
on a mandatory physical training day, she accidentally kicked 
someone on the shin and she had pain in the right big toe.  
She said she was seen by someone and given some Motrin and 
later, while she was overseas, X-rays taken indicated a 
chipped bone.  She said it has hurt since then.  She said she 
was given an insert for her shoe and that she was told she 
has a bunion, but stated it did not start until after the 
injury.  

After and physical examination and reviewing X-rays from 
April and June 2007, the examiner's impression was unchanged 
moderate hallux valgus deformity with mild degenerative 
changes.  The examiner also noted early spurring at the 
talonavicular joint.  The diagnosis was contusion of the 
right great toe in military service, without any definite 
residuals, right first metatarsophalangeal capsulitis in 
military service without any definite residuals, right hallux 
valgus and rigidus with bunion, not mentioned in military 
service, and degenerative disease, right foot, including 
first metatarsophalangeal joint, found on imaging.  The 
examining physician opined that the Veteran's chronic right 
big toe condition is less likely as not the result of the 
right big toe contusion in service.  The examiner provided 
the rationale that there were a few notes from 1991 and 1992 
that mentioned some right great toe problems, but no series 
of visits for the right great toe contusion, and examination 
in 1991 of that area was mentioned as normal.  The Veteran 
reported a history of the problem in 1991 (stated in a note 
from 1995), but no chronic ongoing right toe complaints were 
noted until 2005 or 2006.  Thus, there was a long gap in time 
between the complaints in the service and those mentioned at 
the VA.  The service records did not mention any deformity or 
other abnormalities on X-ray.  The examiner noted that, in 
fact, the right foot X-rays from 1991 and 1992 were normal. 

The Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for a 
chipped bone of the right big toe.  The in-service right big 
toe injury appears to have resolved during active service, 
and during the June 1996 separation examination, the feet 
were evaluated as normal.  

There is no competent medical opinion in the record of a 
nexus between any current right big toe disability and active 
service.  Although she is competent to state her symptoms and 
her family members are competent to state what they have 
witnessed, they are not, as a laypersons, qualified to render 
a medical diagnosis or an opinion concerning the relationship 
of any current orthopedic disability to service, as the 
disability at issue requires medical expertise to diagnose 
and evaluate.  See Layno, supra; see also Jandreau, supra.  
The only competent medical opinion of record with regards to 
the relationship of the Veteran's current right big toe 
disability to service is the opinion of the December 2007 VA 
examiner, who found that the Veteran's current right big toe 
condition is less likely as not the result of the complaints 
in service.  The examiner provided a rationale for the 
opinion and noted that X-rays of the right foot from 1991 and 
1992 were normal.  The examiner stated that the contusion of 
the right great toe and the right first metatarsophalangeal 
capsulitis from military service were without any definite 
residuals.  Additionally, the first post-service documented 
complaints of right big toe pain occurred in May 2005, 
approximately nine years after discharge from active service.  

While the Veteran contends that her current right big toe 
disabilities are related to her documented in-service right 
big toe soccer injury, and she and her family claim that she 
has experienced pain since that time, a medical opinion is 
still required to link her claimed continuity of 
symptomatology with the current disabilities.  See Clyburn, 
supra; see also Barr, supra.  As noted above, the only 
competent opinion of record fails to establish a link between 
her current disability and the injury in service.

In summary, there is no competent medical opinion in the 
record which establishes a link between her current right big 
toe disability and the complaints during active service.  
Additionally, although the Veteran was diagnosed with 
degenerative disease of the right foot, including first 
metatarsophalangeal joint, during the December 2007 VA 
examination, there is no medical evidence that such 
disability manifested within one year from date of 
termination of service.  Therefore, the preponderance of the 
competent evidence is against a finding of service connection 
for a right big toe disability on either a direct or 
presumptive basis. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for low back condition is denied.

Service connection for a chipped bone of the right big toe is 
denied.


REMAND

After a review of the record, the Board observes that further 
development is still required prior to adjudicating the 
Veteran's claims for a right knee condition and right carpal 
tunnel syndrome/neuropathy, also claimed as a right arm 
condition.

The service treatment records reveal that the Veteran was 
seen on numerous occasions for complaints of right knee pain.  
She reported the onset of the pain to have occurred after 
riding a stationary bike, but she recalled no specific trauma 
to the knee.  The Veteran was treated with physical therapy, 
and in June 1995, she was assessed to have a chronic overuse 
injury of either the patellar tendon or a small sprain of the 
medial collateral ligament/ anterior cruciate ligament 
resulting in chronic, low-grade inflammation of the right 
medial knee joint.

The service treatment records also show that in February 
1991, the Veteran complained of pain in her right arm.  She 
said that is was not constant and that it would occur only 
for a few moments then go away.  The examiner indicated a 
pinched nerve in the neck should be ruled out.  During the 
separation examination of June 1996, the Veteran reported 
that the joints in her hands, arms, and knees ache, but upon 
physical examination, the upper and lower extremities were 
evaluated as normal.  

VA treatment reports show that the Veteran has complained of 
right knee pain and problems post-service, which she relates 
to an in-service injury.  The treatment reports also show 
that the Veteran has been diagnosed and treated post-service 
for bilateral carpal tunnel syndrome.

The Veteran was afforded a VA examination in December 2007.  
After a review of the claims file and physical examination of 
the Veteran, the diagnoses included right knee strain, right 
knee patellofemoral pain syndrome, right carpal tunnel 
syndrome, and carpal tunnel release, with residual scar and 
wrist pain.  With regards to whether the Veteran's right knee 
condition was at least as likely as not first manifested by 
the complaints of right knee pain in the service, the 
examiner stated that she cannot resolve the issue without 
resort to mere speculation.  She reasoned that there were 
several notes about the right knee intermittently over the 
years in the service, and also in some VA notes in 2006.  The 
Veteran's current diagnosis is consistent with some of the 
diagnoses mentioned in the service.  However, there was at 
least a 6 year gap in time from the service records to VA 
records without mention of right knee pain.  Therefore, the 
examiner said that she could not be sure it is definitely 
related the in-service complaints. 

As to whether the Veteran's chronic right hand condition was 
at least as likely as not first manifested by complaints of 
hand pain in service, the examiner said she cannot resolve 
this issue without resort to mere speculation.  Her rationale 
was that even though the Veteran's active duty release date 
was listed as 1996 in the examination request, there were 
records from 1999 in the service records that mentioned some 
hand pain.  There was no mention of any specific diagnosis of 
carpal tunnel syndrome or other diagnosis for the right hand 
in the service records.  The carpal tunnel and/or right hand 
symptoms were mentioned in the VA records in 2002 and later.  
Since the examiner did not see any specific work-up or exam 
in the service records that would be consistent with carpal 
tunnel syndrome, she can not be sure the Veteran developed it 
in active duty.

It appears that the December 2007 VA examiner may have 
applied the wrong standard when opining as to whether the 
Veteran's current right knee and right arm conditions are 
related to active service.  In her rationale for why she 
could not resolve the issues without resort to mere 
speculation, the examiner said that she could not be sure 
that the Veteran's current right knee condition is definitely 
related to service and she said that she can not be sure the 
Veteran developed carpal tunnel syndrome during service.  
However, a grant of service connection is not predicated on 
certainty with regards to the existence of a nexus between a 
current disability and active service.  Rather, service 
connection requires that a current disability at least as 
likely as not (50/50 probability) arose during service or 
results from an injury or incident in service.  Therefore, 
the Board finds that the appeal must be remanded in order to 
obtain another opinion from the December 2007 VA examiner, if 
available, concerning the possible relationship of the 
Veteran's current right knee and right arm disabilities to 
active service.  

It appears that the last outpatient treatment records in the 
file were printed in December 2006.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, corrective notice can be 
provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
Veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain copies of VA treatment records 
pertaining to the Veteran's right knee and 
right arm conditions dating since December 
2006 from the Durham VA healthcare system. 

3.  Return the claims file, a copy of this 
remand, and the December 2007 VA 
examination report to the conducting 
examiner, if available.  Following review 
of the claims file, the examiner should 
indicate whether it is more likely, less 
likely, or at least as likely as not (50 
percent probability or greater) that any 
current right knee and right arm 
disabilities are related to the Veteran's 
active military service.  (The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.)  The examiner 
should provide a rationale for all 
opinions expressed.

If this examiner is not available, arrange 
for the opinion to be provided by another 
examiner of equal qualifications.  If a 
new examination is deemed necessary by the 
examiner, one should be scheduled.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that the 
requested medical opinion is responsive to 
and in complete compliance with the 
directives of this remand, and if it is 
not, the RO/AMC should implement 
corrective procedures.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


